
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 295
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. Flake submitted
			 the following resolution; which was laid on the table
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas The Hill reported that a prominent lobbying firm
			 specializing in obtaining defense earmarks for its clients, the subject of a
			 federal investigation into potentially corrupt political
			 contributions, has given $3.4 million in political donations to no less
			 than 284 Members of Congress;
		Whereas multiple press reports have noted questions
			 related to campaign contributions made by or on behalf of the firm; including
			 questions related to straw man contributions, the reimbursement
			 of employees for political giving, pressure on clients to give, a suspicious
			 pattern of giving, and the timing of donations relative to legislative
			 activity;
		Whereas Roll Call has taken note of the timing of
			 contributions from employees of the firm and its clients when it reported that
			 they have provided thousands of dollars worth of campaign contributions
			 to key Members in close proximity to legislative activity, such as the deadline
			 for earmark request letters or passage of a spending bill.;
		Whereas CQ Today specifically noted a Member getting
			 $25,000 in campaign contribution money from [the founder of the firm]
			 and his relatives right after his subcommittee approved its spending bill in
			 2005.;
		Whereas the Associated Press noted that Members received
			 campaign contributions from employees of the firm around the time they
			 requested earmarks for companies represented by the firm;
		Whereas the Associated Press highlighted the huge
			 amounts of political donations from the firm and its clients to select
			 Members and noted that those political donations have followed a
			 distinct pattern: The giving is especially heavy in March, which is prime time
			 for submitting written earmark requests.;
		Whereas clients of the firm received at least three
			 hundred million dollars worth of earmarks in fiscal year 2009 appropriations
			 legislation, including several that were approved even after news of the FBI
			 raid of the firm’s offices and Justice Department investigation into the firm
			 was well known;
		Whereas the Associated Press reported that the FBI
			 says the investigation is continuing, highlighting the close ties between
			 special-interest spending provisions known as earmarks and the raising of
			 campaign cash.; and
		Whereas the persistent media attention focused on
			 questions about the nature and timing of campaign contributions related to the
			 firm, as well as reports of the Justice Department conducting research on
			 earmarks and campaign contributions, raise concern about the integrity of
			 Congressional proceedings and the dignity of the institution: Now, therefore,
			 be it
		
	
		That—
			(1)the Committee on
			 Standards of Official Conduct, or a subcommittee of the committee designated by
			 the committee and its members appointed by the chairman and ranking member,
			 shall immediately begin an investigation into the relationship between the
			 source and timing of past campaign contributions to Members of the House
			 related to the raided firm and earmark requests made by Members of the House on
			 behalf of clients of the raided firm; and
			(2)the Committee on
			 Standards of Official Conduct shall submit a report of its findings to the
			 House of Representatives within 2 months after the date of adoption of the
			 resolution.
			
